Title: To Thomas Jefferson from George Jefferson, 14 July 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 14th. July 1808
                  
                  I duly received your two favors of the 6th. & 11th. the last inclosing 300$.—The charge of $29.67 is for the duty on the Mathematical instruments brought by Colo. Monroe.—The box about which Major Gibbon wrote to you, contains 52 prints of the natural bridge, by Mr. Roberts.—As Major G. did not hear from you, he called on me to have the box opened and valued, to ascertain the duty. The prints, were valued at the very high price (as I conceive) of 3 1/6 each. I am surprised that you have received no information on the subject, as there was a letter for you in the box, which I put into the post office better than a fortnight ago. I concluded it was from Mr. Roberts.
                  Having lately been indisposed for some days, I have not had an opportunity of seeing Mr. Taylor.—he is incorrect in saying he had seen a paragraph in your letter—as I did not recollect so particularly as I wish’d, what you had said respecting the letting of the house, I turn’d to the letter on his calling on me, and did read a part of that respecting himself to him; leaving out however, those parts which (unprincipled as I conceived him to be) I supposed would be most unpleasant for him to hear.
                  Yet nothwithstanding the unfavorable opinion we entertain of the Man, I fear that I shall have to rent him the house, as it is situated in such a part of the Town, and is likewise so ordinary a one, that I cannot calculate on getting a good tenant, and perhaps at such a time as this, I could not get one at all.—Were the house to be left without a tenant, the inclosure would probably be entirely destroyed, & perhaps the building injured.
                  If I have to let Taylor continue, he shall have the place but for a quarter at a time, and I will let him understand that he is not to expect a single days indulgence in the payment of the rent. His anxiety to continue in the house, may perhaps make him punctual.—Upon this subject you shall shortly hear from me again.
                  I regret extremely that I cannot have the pleasure of making you a visit this summer at Monticello; Mr. Gibson being gone to the springs in pursuit of health, which I fear he is never to find: and does not calculate on returning until October. 
                  I am Dear Sir Your Most respectful & Most humble friend & Servt.
                  
                     Geo. Jefferson 
                     
                  
                  
                     Mr. G. being very anxious to see Monticello, I ed him, should you be at home on his return, to call on you, and took the liberty of assuring him that you would be glad to see him.—his great abhorrence however, of any thing having the least appearance of forwardness, will, I fear, prevent him.
                  
                  
                     G. J.
                  
               